Citation Nr: 0412929	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision.  
The decision, inter alia, denied the veteran's claim for 
service connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in January 2002, and the RO issued a 
statement of the case (SOC) in October 2002.  The veteran 
submitted a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in December 2002.  

The veteran requested and had been scheduled for an April 
2004 travel board hearing.  He failed to report for his 
hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include mortar 
attacks on his unit and witnessing the deaths of U.S. 
servicemen.  

3.  The veteran did not engage in combat with the enemy in 
service.  

4.  The occurrence of none of the veteran's claimed in-
service stressful experiences has been corroborated by 
service records, unit histories, or other credible, 
supporting evidence.   





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The veteran's representative has contended that the RO failed 
to properly apply the VCAA with respect to the veteran's 
claim.  However, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  

Following the veteran's application for benefits in March 
2000, the RO issued a letter in April 2000, in which the 
veteran was apprised that he needed to provide as much 
information as possible regarding his claimed stressful 
events in service so that the stressor incidents could be 
verified.  Through a October 2002 SOC and a November 2003 
notice letter, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of the claim.  The Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  With respect to any 
private medical records, the RO informed the veteran that it 
would request the records, but that the veteran could get the 
records and submit them himself.  

The veteran's stressor with respect to a specific mortar 
attack at the Di An base camp was researched by the United 
States Armed Services Center for Unit Records Research (Unit 
Records Center).  The other two claimed stressor incidents 
were not submitted to the Unit Records Center by the RO, as 
both were general in description and involved events that 
would not be contained in a unit history or operational 
report.  As noted below, the evidence from the Unit Records 
Center did not verify the occurrence of the submitted 
stressor incident.  The RO informed the veteran in the 
November 2003 notice letter of this fact, and requested that 
he submit evidence which showed his involvement in combat, or 
that any of his claimed stressors, upon which the diagnosis 
of PTSD was based, actually occurred.  The veteran has not 
responded to the RO's request for verifying information.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  There is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that any additional action is needed 
to comply with the duty to assist the veteran.  In this 
respect, pertinent service medical and personnel records have 
been associated with the claims file as have post-service 
records of VA medical treatment.  The veteran was afforded a 
VA examination in July 2000.  Furthermore, the veteran has 
submitted statements in support of his claim, and the RO has 
received statements from his wife and daughter.  

The Board also finds that, on the facts of this case, no 
further action is needed to satisfy the duty to assist the 
veteran.  As indicated above, the veteran has been given 
opportunities to submit evidence to support his claim.  
Further, pertinent records associated with the claims file 
include in- and post-service medical records, lay statements 
submitted by and on the veteran's behalf, and documents from 
the United Records Center.  Moreover, no outstanding sources 
of evidence needed to fairly adjudicated the claim on appeal 
have been identified by either the veteran or his 
representative. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board notes that the veteran has reported receiving 
disability benefits from the Social Security Administration 
(SSA) both for physical and mental conditions.  The claims 
file does not reflect that the veteran's SSA records have 
been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, because, as explained below, the veteran's 
claim does not turn on a medical question, but instead on 
verification of his claimed stressors, the medical evidence 
associated with SSA records would not aid in substantiating 
the veteran's claim for PTSD.  As such, the Board finds that 
not obtaining SSA disability records is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also is aware that in the November 2003 notice 
letter, the veteran was advised that he had one year from the 
date of the letter to submit evidence in support of his 
claim.  See 38 U.S.C.A. § 5103(West 2002).  On December 16, 
2003, the President signed H.R. 2297, the Veterans Benefits 
Act of 2003 (Act).  The Act contains a provision in section 
701 that clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period.  
The effective date of that provision is November 9, 2000, the 
date of enactment of the VCAA.  The law does not require VA 
to send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision on 
appeal at this juncture.  




II.  Factual Background

The service medical records are completely negative for 
complaints, findings, or diagnosis of PTSD.  The veteran was 
psychiatrically normal on separation examination in November 
1970.

The veteran's DD-214 and Enlisted Qualification Record (DA 
Form 20) reflect that his military occupational specialty 
(MOS) in service was 76V20, equipment specialist.  He was 
assigned to the 223rd Service and Supply Company (223rd S&S 
Co.), a subordinate unit of the 277th Supply and Service 
Battalion (277th S&S Bn.).  The veteran has reported that he 
was primarily stationed at Di An base camp, about 20 miles 
northwest of Saigon, Vietnam.  

In a May 2000 statement, the veteran related that Di An was 
the home base of the 11th Armored Calvary Regiment (A.C.R.), 
and that his company supplied the 11th A.C.R. and various 
other units.  The veteran reported that his job was materials 
readiness expeditor (M.R.E.) which required that he travel 
alone or in convoys, primarily between Di An and Long Binh, 
but also to other areas, some of which were hazardous.  He 
also reported being assigned to perimeter guard duty anywhere 
from twice a week to four times a week, depending his unit's 
manpower.  During that period he was subjected to various 
rocket and mortar attacks, and he also underwent harassing 
small arms fire, both on perimeter guard duty and while 
traveling by convoy.  

The veteran recounted three specific stressful events he 
believed greatly affected him during his tour in Vietnam.  
The first involved fearing for his life after becoming 
temporarily stranded alone in the area between Di An and Long 
Binh.  He noted that later that evening, Lieutenant [redacted] 
[redacted], Specialist Four [redacted], and Specialist Four 
[redacted] eventually found him.  The second incident 
involved fearing for his life after he and a Sergeant [redacted] 
[redacted], either individually or in unison, accidentally tripped 
a flare wire that at the time was believed to have been a 
wire for an explosive claymore mine.  The veteran reported 
that he was shaken and felt helpless and terrified by the 
event.  The third stressful event reported was an incident 
occurring September or October 1970, during which he was 
almost killed following an enemy mortar attack.  The veteran 
recounted that a mortar round hit the base ammunition dump 
spraying the area outside his bunker with shrapnel, wood, and 
other debris.  The veteran noted that his sergeant had told 
him to take up a position inside the bunker just seconds 
before the explosion.  

The veteran also recounted a fourth, "minor" incident, in 
which he almost accidentally firing on some drunken South 
Vietnamese (ARVN) soldiers who he believed at the time were 
possibly enemy soldiers.   He indicated that the rocket and 
mortar attacks along with the small arms fire did not have 
the same profound affect as the three previously noted 
stressors.

Both private treatment and VA clinic records from April 1997 
to May 2000, document the veteran's treatment and diagnosis 
for PTSD.  

Statements from the veteran's wife and daughter, received in 
May 2000, document the veteran's history of rage and 
nervousness upon his return home from Vietnam.  In addition, 
the veteran isolated himself from others, including his 
family, and avoided anything having to do with the Vietnam 
War.   

A July 2000 VA examination report reflects the veteran's 
reported history with respect to his three major stressors.  
The examiner's diagnosis included delayed onset, chronic PTSD 
as a result of the veteran's reported stressors in Vietnam.  

The RO requested independent verification of the veteran's 
stressors from the Unit Records Center).  A letter from the 
RO to the Unit Records Center, dated in February 2001, notes 
a request to verify only the veteran's reported incident of a 
mortar attack during which an ammunition dump exploded.  The 
RO identified the veteran's unit as the 223rd S&S Co.  A 
response to the RO's request was received in November 2001.  
The Unit Records Center, while not providing a 1970 unit 
history or operational reports/lessons learned for the 223rd 
S&S Co., did provide documentation from the 277th S&S Bn and 
the 29th General Support Group.  The Unit Records Center also 
provided a daily staff journal from the 18th Military Police 
Brigade for August 19, 1970.  

In particular, the unit histories reflect that the 277th S&S 
Bn moved from Tay Ninh to Di An in August 1970.  Major 
incidents of interest to the command, that being the 29th 
General Support Group, for the period February to April 1970, 
occurred at Tay Ninh West, Long Binh Post, Quan Loi, Dau 
Tieng, Bearcat and Long Thanh North, Vic Ha Tien, War Zone C, 
Lai Khe, and Song Be.  These posts were subjected to, at a 
minimum, rocket and mortar attacks.  There were U.S. 
causalities, to include some killed in action.  With respect 
to enemy activity for the months August through October 1970, 
there was scattered indirect fire attacks, ambushes, and 
limited ground attacks.  Isolated and poorly defended 
outposts, troop positions and the pacification program were 
primary targets.  Major incidents occurring at locations of 
interest to the command were noted as Phuoc Vinh, Lai Khe, 
Quan Loi, and Phu Loi.  These base camps were noted to have 
been subjected to mortar and rocket attacks.  In only one 
instance, at Phuoc Vinh base camp in August 1970, was there a 
casualty.  

The above noted letter from the Unit Records Center to the RO 
notes that Daily Staff Journals for the 18th Military Police 
Brigade document an explosion at Di An.  A review of the 
radio logs from the 18th Military Police Brigade, dated on 
August 19, 1970, document a report by the Provost Marshall's 
Office at Di An of an explosion at Bien Hoa on August 16, 
1970.  The type of explosion is not specified.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  A recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 
1999).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam.  The primary stressful events were reported as (1) 
almost being killed following an enemy mortar attack in which 
a mortar round hit a base ammunition dump, (2) fearing for 
his life after becoming temporarily stranded alone in the 
area between Di An and Long Binh, (3) fearing for his life 
after accidentally tripping a flare wire which he believed at 
the time to have been a wire associated with a claymore mine.  
The veteran also reported a minor incident where he almost 
accidentally shot a small group of drunk South Vietnamese 
soldiers whom he believed at the time to have possibly been 
enemy soldiers.   

The record shows that the veteran underwent a VA psychiatric 
examination in July 2000.  The diagnosis was delayed-onset 
chronic PTSD as a result of the veteran's reported stressful 
experiences in Vietnam.  Thus, it appears that the first 
criterion for establishing service connection for PTSD has 
been met.  Setting aside, for the moment, the question of the 
credibility of the diagnosis (inasmuch as none of the 
veteran's claimed in-service stressful experiences, to 
include those related during the examination, has been 
verified), the claim must still fail in light of the fact 
that the second of the three criteria under 38 C.F.R. § 
3.304(f)-credible supporting evidence that any of the 
claimed, in-service stressors actually occurred-has not been 
met.  

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's DD-
214 and enlisted qualification record note the veteran's MOS 
as being an equipment specialist.  Neither documents the 
receipt of any combat medals or awards.  Although he received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal, there is 
no evidence that the veteran received any award or citation 
specifically indicative of combat service.  His service 
personnel records do not otherwise establish evidence of 
combat with the enemy.  In this respect, the veteran's unit, 
the 223rd S&S Company, has not been documented to have 
engaged in combat assaults and/or directly supported of 
combat operations.  As the combat status has not been 
established, the veteran's testimony alone cannot constitute 
conclusive evidence of the occurrence of an in-service 
stressor; rather, corroborating evidence is needed.  See 
Cohen, 10 Vet. App. at 145.  In this case, however, the Board 
finds that the record contains no such corroboration.  

The Board notes that the reply from the Unit Records Center 
failed to establish the occurrence of any of the veteran's 
claimed stressors.  In this respect, none of the unit 
histories or operational reports associated with the 29th 
General Support Group or the 277th S&S Bn, the parent 
commands to the 223rd S&S Co., reflect a mortar attack on Di 
An base camp in February to April 1970 or August to October 
1970, that resulted in an explosion of the ammunition dump 
and the loss of lives of any U.S. soldiers.  In addition, the 
veteran has not otherwise presented any evidence to establish 
the occurrence of any of his other claimed stressors, which 
were not necessarily confirmable through Unit Records Center, 
nor has he been able to provide any additional details to 
facilitate any further attempt to independently verify any of 
the claimed stressors.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



